Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on December 31, 2019, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receive a job submission…, generate a graph based on the job, extract information from the graph for submission a machine learning model, and submit the information from the graph to an input layer of the machine learning model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processing system, storage media, machine learning model, and using the processing system to perform receive, generate, extract, and submit steps. The processing system is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receive, generate, extract, and submit steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 

           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0075] of using general-purpose computer and available commercial products to perform the method, and para [0008] of using well-known machine learning models. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
Claim 2 recites wherein the machine learning model…determines a similarity score; Claim 3 recites… direct the processing system to reject the job submission, accept the job submission; Claim 4 recites the machine learning model includes at least one of: an artificial neural network…, Claim 5 recites the machine learning model is trained ….; Claim 6 recites the graph comprises a plurality of nodes and a plurality of edges…; Claim 7 recites wherein extracting information from the graph and submitting the information from the graph…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to method, independent claim 15 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.





  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (hereinafter Lin, US 2019/0138920).
            Regarding to claim 1, Lin discloses a change control system comprising: 
            one or more computer-readable storage media (figure 7, storage 714);
            a processing system operatively coupled with the one or more computer-readable storage media (figure 7, processor 718); and 
            program instructions stored on the one or more computer-readable storage media that, when read and executed by the processing system (para [0054], Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 718 for execution), direct the processing system to at least: 
                        receive a job submission, wherein the job submission comprises a job including at least one change to a component within a system associated with the change control system (para [0032], Process 500 may begin with operation 502, where data is retrieved for analysis. For example, user profile data, transactional information, and other similar data may be retrieved for determining if a transaction is approved. As another example, the data may be retrieved for authenticating a user login); 
                        generate a graph based on the job (para [0015], FIG. 1 illustrates a decision structure (e.g., directed graph) applicable to machine learning which may be used for such large data analysis. Generally, a decision structure similar to structure 100 may be used to obtain various metrics. As an example, a decision structure may be used to compute a quality model score which may be used in determining whether or not to approve a customer's transaction request); 
                        extract information from the graph for submission to a machine learning model (para [0033], Machine learning is a technique that is often used for such analytics. Oftentimes, the large data is organized using decision structures or directed acyclic graphs which can be used by the machine learning algorithms to extract the information of interest. In process 500, the data has been organized in a directed acyclic graph format and retrieved for processing and extracting the information of interest); and 
                       submit the information from the graph to an input layer of the machine learning model, wherein the machine learning model evaluates the information from the graph to predict if the submission should be rejected (para [0015], FIG. 1, for example, the directed acyclic graph (e.g., structure 100) is a machine learning model capable of receiving a large amount of inputs (e.g., data 110) for customer transactions and compute variables 112 based on the data 110 loading. The variables 112 computed, may then be used as the inputs for obtaining the model outcome 114 (e.g., model quality score) approving or rejecting a customer transaction request or user login for example. Therefore, the inputs can include data gathered from a client, loaded from a database, and the like).
           Regarding to claim 4, Lin discloses the change control system of claim 1, wherein the machine learning model includes at least one of: an artificial neural network, gradient boosting decision trees, and an ensemble random forest (para [0014], Various algorithms exist that may be used for learning and predicting in machine learning. The algorithms may include, but are not limited to support vector machines, artificial neural networks, Bayesian networks, decision tree learning, etc.).
           Regarding to claim 6, Lin discloses the change control system of claim 1, wherein: the graph comprises a plurality of nodes and a plurality of edges, the plurality of nodes and the plurality of edges comprising information about the job; and each node of the plurality of nodes is based on learned attributes related to, at least in part, one or more users, components, timing attributes, or requirements (para [0015], A directed acyclic graph is a type of structure that connects nodes in a given direction, where the nodes are connected in a non-circular fashion. That is to say, a DAG is a rooted tree with no directed cycles, such that on the graph the possibility does not exist to start at a vertex and loop back to the vertex and thus vertices at an edge are directed from an earlier to a later sequence).
Regarding to claim 7, Lin discloses the change control system of claim 1, wherein extracting information from the graph and submitting the information from the graph to the input layer of the machine learning model is based on a mapping of nodes from the graph to specific inputs of the input layer of the machine learning model (para [0015], FIG. 1, for example, the directed acyclic graph (e.g., structure 100) is a machine learning model capable of receiving a large amount of inputs (e.g., data 110) for customer transactions and compute variables 112 based on the data 110 loading. The variables 112 computed, may then be used as the inputs for obtaining the model outcome 114 (e.g., model quality score) approving or rejecting a customer transaction request or user login for example. Therefore, the inputs can include data gathered from a client, loaded from a database, and the like).
            Claims 8, 11, and 13-14 are written in method and contain the same limitations found in clams 1, 4, and 6-7 described above, therefore, are rejected by the same rationale.
            Claims 15, 18, and 20 are written in computer-readable storage media and contain the same limitations found in clams 1, 4, and 6 described above, therefore, are rejected by the same rationale.




                                             Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.       Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (hereinafter Lin, US 2019/0138920) in view of Yien et al. (hereinafter Yien, US 10,867,279).
           Regarding to claim 2, Lin does not disclose, however, Yien discloses the change control system of claim 1, wherein the machine learning model, based on similarities between the information [from the graph] and information from one or more previous job submissions, determines a similarity score (column 14, lines 1-20, manager application 210 can train and store data model(s), for instance in the other modules and data 236. In at least one example, the data model(s) can be trained utilizing machine learning mechanisms in which input data relates to historical requests for manager approval. The input data can include descriptive data indicative of characteristics of the historical requests and indications of whether such requests were approved (or denied). The data model(s) can be trained using supervised learning algorithms (e.g., artificial neural networks, Bayesian statistics, support vector machines, decision trees, classifiers, k-nearest neighbor, etc.), unsupervised learning algorithms (e.g., artificial neural networks, association rule learning, hierarchical clustering, cluster analysis, etc.), semi-supervised learning algorithms, deep learning algorithms, etc. For a particular pending request, a trained data model can output a similarity score indicative of whether the particular request is similar to requests that were approved (as opposed to denied)).
 to incorporate the features as taught by Yien above by determining similarity score based on the historical requests, for the purpose of providing more easier in making decision to approve/deny the requests with the help of similarity score.  Since Lin teaches unitizing machine learning model to approve/deny requests, Yien teaches unitizing machine learning model to approve/deny requests and determining similarity score based on the historical requests, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
            Regarding to claim 3, Lin does not disclose, however, Yien discloses the change control system of claim 2, wherein the program instructions stored on the one or more computer-readable storage media further direct the processing system to reject the job submission, accept the job submission, or defer the job submission for further review based on the similarity score and a set of defined thresholds (column 14, lines 20-30, If the similarity score meets or exceeds a threshold similarity score (e.g., showing that the particular request is more similar to approved requests), permissions module 222 can automatically approve the particular request. If the similarity score is below the threshold similarity score, the request is sent to the manager for review. The machine learning mechanism can learn the similarity metric and the threshold similarity score. In at least one example, the data model(s) can comprise one or more rules in the set of rules described above. Automatic handling of requests increases the rate at which requests can be reviewed and/or approved).
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining similarity score based on the historical requests, for the purpose of providing more easier in making decision to approve/deny the requests with the help of similarity score.  Since Lin teaches unitizing machine learning model to approve/deny requests, Yien teaches unitizing machine learning model to approve/deny requests and determining similarity score based on the historical requests, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
            Regarding to claim 5, Lin does not disclose, however, Yien discloses the change control system of claim 1, wherein: the machine learning model is trained using historical change control system data; and the historical change control system data includes previously rejected job submissions and previously accepted job submissions (column 14, lines 1-8, manager application 210 can train and store data model(s), for instance in the other modules and data 236. In at least one example, the data model(s) can be trained utilizing machine learning mechanisms in which input data relates to historical requests for manager approval. The input data can include descriptive data indicative of characteristics of the historical requests and indications of whether such requests were approved (or denied))
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lin’s to incorporate the features as taught by Yien above by determining similarity score based on the historical requests,  Since Lin teaches unitizing machine learning model to approve/deny requests, Yien teaches unitizing machine learning model to approve/deny requests and determining similarity score based on the historical requests, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Lin and Yien would have yield predictable results in making decision to approve/deny requests.
           Claims 9-10 and 12 are written in method and contain the same limitations found in clams 2-3 and 5 described above, therefore, are rejected by the same rationale.
            Claims 16-17 and 19 are written in computer-readable storage media and contain the same limitations found in clams 2-3 and 5 described above, therefore, are rejected by the same rationale.

            
          
                                                            Conclusion
9.          Claims 1-20 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Engler et al. (US 2018/0308178) disclose systems and methods related to a decision engine. In an example, proposals, work orders, invoices, and assets may be managed by the decision engine, such that recommendations may be generated and automatic actions may be performed on behalf of a subscriber. 

             Zeng et al. (US 2014/0297357) disclose a method of recommending a production plan includes calculating a similarity score between an incoming order and each historical order in a historical order database, providing a list of most similar historical orders and corresponding historical production plans ranked according to highest similarity scores, receiving an election indicating a historical production plan as a selected production plan, and admitting the selected historical production plan to fulfill the incoming order.
             Verones et al. (US 11,263,590) disclose a prediction system and method may include receiving a plurality of discrete applicant data inputs and a supporting document, the applicant data inputs and the supporting document being relevant to a permit application.
             Verones et al. (US 2019/0251514) disclose a prediction system and method may include receiving a plurality of discrete applicant data inputs and a supporting document, the applicant data inputs and the supporting document being relevant to a permit application.
             Patwardhan et al. (US 2019/0114320) disclose quality evaluation of collaborative text input, and more particularly to system and method for quality evaluation of collaborative text inputs using Long Short Term Memory (LSTM) networks. 

            Sirin et al. (US 2019/0384863) disclose each graph data model of a graph data model set for converting non-graph data representations in a non-graph database to graph data representations compatible with a graph database may be obtained. 
            Sirin et al. (US 10,303,688) disclose a data request may be predicted to occur in the future based on prior queries compatible with a graph data model. Based on the graph data model, one or more subgraphs representative of data subsets of a data set may be generated.
            
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
March 5, 2022